DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5, 7-9, 13, and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/21/2021.  Although claim 13 was included by applicant as being directed to the elected species of Figures 6A and 6B, it appears that the features of the sleeve and pin as claimed in claim 13 are only described with the embodiment of figures 7A and 7B and therefore claim 13 has also been withdrawn as being drawn to a nonelected species.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 10-12, and 15-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gullet et al. (US 5,261,488).  Gullet et al. disclose a downhole tool and  by fluid in the well (col. 5, lines 38-40); wherein the one or more dissolvable retention members prevent at least one end collar of the centralizer from axial movement relative to the tubular (as in fig 2 vs fig 3); wherein the one or more dissolvable members are attached to the tubular (as in fig 2, all components attached).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gullet et al. in view of Morrison et al. (US 2015/0034336).  Gullet et al. discloses all the limitations of this claim, as applied to claim 1 above, except for the dissolvable retention member as engaging the tubular.  Morrison et al. disclose a downhole tool wherein a retention member (860/863) for a plurality of elongate members (820) engages a tubular (802).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide the retention member of Gullet et al. as engaging the tubular, as taught by Morrison et al. in order to have the tool in a fixes position prior to actuation along the tubular.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hope et al. (US 2017/0234082), Sherman (US 2018/0078998), and MacKay (US 2021/0025245) all disclose centralizers with dissolvable portions for expansion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558.  The examiner can normally be reached on M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. ANDREWS/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
2/17/2021